On Rehearing.

Sherwood, O. J.
Our former opinion as to the chief point involved in this case was based upon the failure to serve Weatherby, the 'first administrator, with notice. Since delivering that opinion, however, our attention has been called to the overlooked fact that, though Weatherby was not served with notice, and did not appear in the probate court, yet that the record shows his appearance in the circuit court when the case went there on appeal, for trial de novo. This recital of the record, which must be regarded as true, obviates any objections heretofore taken because of non-service of notice on the administrator, or of his non-appearance in the probate court, and results in the affirmance of the judgment.
All concur.